In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Lynaugh, J), dated February 5, 2010, as, after a hearing, .granted the paternal grandmother’s petition to hold her in contempt for violating a prior order of the same court dated September 15, 2009, on the ground that she violated the terms and conditions thereof, imposed a sentence of incarceration of six months, and suspended the sentence subject to her future compliance with the order dated September 15, 2009.
Ordered that the order dated February 5, 2010, is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contentions, the evidence adduced at the hearing established, beyond a reasonable doubt, that she willfully violated a prior order of the court by depriving the paternal grandmother of certain visitation time with the subject child (see Matter of Rubackin v Rubackin, 62 AD3d 11,15 [2009]; *942cf. Matter of Dorf v Alvalle, 76 AD3d 629 [2010]; Matter of Anonymous v Anonymous, 222 AD2d 501 [1995]). Angiolillo, J.P., Balkin, Leventhal and Sgroi, JJ., concur.